—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Vaughan, J.), entered May 1, 2002, which, upon the granting of the motion of the defendant Therapy & Learning Center, Inc., pursuant to CPLR 4401, made at the close of evidence, for judgment as a matter of law dismissing the plaintiffs’ cause of action alleging negligent supervision and upon a jury verdict on the plaintiffs’ cause of action alleging a dangerous and defective condition, is in favor of the defendant Therapy & Learning Center, Inc., and against them dismissing the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly directed a verdict in favor of the defendant Therapy & Learning Center, Inc. (hereinafter *510the defendant), on the plaintiffs’ cause of action alleging negligent supervision. Viewing the evidence in the light most favorable to the plaintiffs, no rational jury could have found that a lack of adequate supervision by that defendant was a proximate cause of the injuries alleged (see Mirand v City of New York, 84 NY2d 44 [1994]; Lopez v Freeport Union Free School Dist., 288 AD2d 355 [2001]; Jennings v Oceanside Union Free School Dist., 279 AD2d 507 [2001]).
The plaintiffs’ remaining contentions are without merit (see Morgan v Pascal, 274 AD2d 561 [2000]; Bielicki v T.J. Bentey, Inc., 267 AD2d 266 [1999]). Ritter, J.P., Feuerstein, H. Miller and Adams, JJ., concur.